BaedeeN, J.
The complaint' fails to state a cause of action, and the proof is not broader than its allegations. Summarized, the complaint states that defendant agreed to sell plaintiff certain brands of beer, “ so long as the said plaintiff should thereafter continue to buy the said beers from the said defendant.” It is an elementary principle in the law of contracts that, to be binding, they must be mutual. 7 Am. & Eng. Ency. of Law (2d ed.), 114; Dodge v. Hopkins, 14 Wis. 630; Atlee v. Bartholomew, 69 Wis. 43; Hoffman v. Maffioli, 104 Wis. 630. There is no allegation or claim that the defendant was to furnish all the beer required by the plaintiff’s trade, or that he should do so for any specified period, or that plaintiff was to deal in defendant’s beers exclusively, or that the defendant should sell exclusively to plaintiff. The most important missing element in the contract is that the plaintiff does not promise to do anything. He may or may not continue to buy beer of the defendant, as he pleases. He is not bound to continue in business for a day, and is not bound by any promise to buy a single keg of beer. The contract was as clearly one-sided as it possibly could have been made. It had the effect merely to bind the plaintiff to receive and pay for such beer as he might from time to time order from the defendant. Further than this, it had no binding force, for want of mutuality. It comes clearly within the line of cases cited in 104 Wis. 630. As supporting the same principle, we cite the following cases: Am. C. O. Co. v. Kirk, 68 Fed. Rep. 791; Davie v. Lumberman’s M. Co. 93 Mich. 491; Bailey v. Austrian, 19 Minn. 535.
By the Oov/rt.— The judgment of the circuit court is affirmed.